EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in an interview with Michael Gzybowski on 6/16/2022.

The application has been amended as follows: 
The following claims have been amended:


11.  (Currently Amended) A combination of a bendable cutting board and a cutting board holder comprising 
a cutting board holder comprising:
 a base and structures that extend upward from the base; and
 engaging structures that project inwardly from tops of the structures that extend upward from the base;
 a bendable cutting board having opposed sides and opposed ends; and at least one of through-holes and notches provided along at least one of the opposite sides of the bendable cutting board, 
wherein in a curved configuration the bendable cutting board is bend and positioned in the cutting board holder and the at least one of through-holes and notches receive the engaging structures therein and the cutting board conforms into a U-shaped configuration with side walls that are adjacent the structures that extend upward from the base of the cutting board holder and a bottom of the bendable cutting board rests on the base of the cutting board holder, 
wherein the bendable cutting board is configured to be used in a flat configuration when not used in the curved configuration; and 
wherein food items are configured to be cut on the bendable cutting board in both the curved configuration and the flat configuration.

12.  (Previously Presented) The combination of the bendable cutting board and the cutting board holder according to claim 11, wherein the structures that extend upward from the base comprise a plurality of posts.

13. (Currently Amended) The combination of the bendable cutting board and the cutting board holder according to claim 11, wherein the one of through-holes or notches are provided along each of the opposite sides of the bendable cutting board.

14. (Canceled)

15. (Previously Presented) The combination of the bendable cutting board and the cutting board holder according to claim 11, wherein the structures that extend upward from the base are configured to be folded downward.

16. (Previously Presented) The combination of the bendable cutting board and the cutting board holder according to claim 12, wherein the plurality of posts have adjustable lengths.

17.  (Previously Presented) The combination of the bendable cutting board and the cutting board holder according to claim 12, wherein the plurality of posts are removably attached to the base.

18. (Previously Presented) The combination of the bendable cutting board and the cutting board holder according to claim 12, wherein the plurality of posts are configured to be folded downward.

19. (Currently Amended) The combination of  the bendable cutting board and the cutting board holder according to claim 18, wherein ones of the plurality of posts is configured to be folded downward onto other ones of the plurality of posts.

20. Cancelled 

21. (Previously Presented) The combination of the bendable cutting board and the cutting board holder according to claim 12, wherein the plurality of posts have a cross-sectional shape selected from circular, rectangular and square.

22.	 (Previously Presented) The combination of the bendable cutting board and the cutting board holder according to claim 12, wherein the base of the cutting board holder includes corners and the plurality of posts are located at the corners.

23. 	(Previously Presented) The combination of the bendable cutting board and the cutting board holder according to claim 12 wherein the plurality of posts are located inwardly from ends of the base of the cutting board holder.

24. (Previously Presented) The combination of the bendable cutting board and the cutting board holder according to claim 11 wherein the base of the cutting board holder has a rectangular shape.

25. (Previously Presented) The combination of the bendable cutting board and the cutting board holder according to claim 11, wherein the bendable cutting board has a rectangular shape.

26-32: Cancelled 





Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding to Claim 11, the present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose a combination of a bendable cutting board and a cutting board holder, the cutting board holder comprising a base, structures that extend upward from the base, and engaging structures that project inwardly from tops of the structures that extend upward from the base; the cutting board having at least one of though-holes and notches, in a curved configuration the cutting board is bent and positioned in the cutting board holder and the at least one of through-holes and notches receive the engaging structures and the cutting board conforms into a U-shaped configuration; the cutting board configured to have a flat configuration when not used in the curved configuration; and food items are configured to be cut on the cutting board in both the curved configuration and the flat configuration, in combination with all other claimed limitations set forth by the independent claim. The closest prior art, McRorie lll (US 2006/0208410) discloses a combination of a cutting board (52) and cutting board holder (54), the cutting board having opposed sided and opposed ends, at least one of through-holes and notches (64) provided along at least one of the opposite sides of the cutting board.  However, McRorie lll, fails to disclose the cutting board holder comprising a base and structures that extend upward from the base, engaging structures that project inwardly from tops of the structures that extend upward from the base and having a curved configuration where the cutting board conforms into a U-shaped configurations with side walls that are adjacent the structures that extend upward from the base of the cutting board holder, in combination with all other claimed limitations. Additional prior art considered includes Memmesheimer (DE10060723A1) which discloses a cutting plate having a flat configuration (Figure 1a-2) and curved configuration (Figure 1a-2).  However, Memmesheimer fails to disclose a cutting board holder comprising a base and structures that extend upward from the base, in combination with all other claimed limitations set forth by the independent claim of the present invention.   Additional prior art considered includes Wei et al. (US 2020/0047325) which discloses a cutting mat (11) having a flat configuration (Figure 4) and a curved configuration (Figure 3).  However, Wei et al. also fails to disclose having a cutting board holder comprising a base and structures that extend upward from the base, in combination with all other claimed limitations set forth by the independent claim of the present invention.   Additional prior art considered includes Randall (US 10,213,055) which discloses a cutting board having a flat configuration and a folded configurations [Figures 3-5 in Randall], Sanders (US 5,203,548) which disclose a cutting board having a flat and folded configuration [Figures 2-4 in Sanders] and Norton (US 9,750,374) which discloses a cutting board having a curved configuration [Figure 1 in Norton].  However, the prior art of Randall, Sanders, and Norton also fails to disclose having a cutting board holder comprising a base and structures that extend upward from the base. This is because the instant invention requires a cutting board holder (4, as can be seen from Figure 12-13 of the drawings of the instant application) having structures (6, as can be seen from Figure 12-13 of the drawings of the instant application) that extend upward from a base (5, as can be seen from Figures 12-13 of the drawings of the instant application), the structures having engaging structures (19, as can be seen from Figures 12-13 of the drawings of the instant application),  where a cutting board (1, as can be seen from Figure 1 and 12-13 of the drawings of the instant application) having at least one of through-holes and notches (18, as can be seen from Figure 12-13 of the drawings of the instant application), which receives the engaging structure, is bend into a U- shape and held in the cutting board holder, as can be seen from Figure 12-13 of the drawings of the instant application,  which is not disclosed by the prior art of record.   

Claims 12-13, 15-19, 21-25 are allowed as a result of being dependent on an allowed claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726